State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 14, 2016                       520299
_________________________________

In the Matter of DALILA N.
   BENNETT,
                    Appellant,
      v

JEREMY M. ABBEY,
                      Respondent.

(Proceeding No. 1.)

_________________________________             MEMORANDUM AND ORDER

In the Matter of JEREMY M.
   ABBEY,
                    Respondent,
      v

DALILA N. BENNETT,
                      Appellant.

(Proceeding No. 2.)

(And Another Related Proceeding.)
_________________________________


Calendar Date:   May 25, 2016

Before:   Peters, P.J., McCarthy, Egan Jr., Lynch and Devine, JJ.

                               __________


     Margaret McCarthy, Ithaca, for appellant.

     Samuel Castellino, Big Flats, for respondent.
                              -2-                520299

     Christopher G. Quinlan, Corning, attorney for the child.

                           __________


Egan Jr., J.

      Appeal from an order of the Family Court of Schuyler County
(Morris, J.), entered December 19, 2014, which, among other
things, granted petitioner's application, in proceeding No. 2
pursuant to Family Ct Act article 6, to modify a prior order of
custody and visitation.

      Dalila N. Bennett (hereinafter the mother) and Jeremy M.
Abbey (hereinafter the father) are the unmarried parents of a son
(born in 2008). In 2012, the parties, both of whom then resided
in Schuyler County, entered into an order on consent wherein they
were awarded joint legal custody of the child with primary
physical custody to the mother and extensive visitation to the
father – specifically, alternating weekend visitations, certain
midweek visitations and alternating two-week visitations during
the summer. In February 2014, the mother commenced the first of
these proceedings seeking to reduce the father's visitation
periods with the child – contending, among other things, that the
father was not utilizing the visitation that he had been awarded.
Less than two months later, the mother elected – without
informing the father or seeking prior approval from Family Court
– to relocate to the City of Watertown, Jefferson County. The
father then commenced the second of these proceedings alleging
substantial interference with his visitation rights and seeking
primary physical custody of the child. Thereafter, in July 2014,
the father – after finding what he estimated to be 200 flea bites
on the child – filed another petition seeking temporary physical
custody of the child pending resolution of the prior petitions.

      A fact-finding hearing ensued, whereupon it was agreed that
proof would be adduced as to all three petitions, as well as with
respect to the mother's unilateral decision to relocate to
Jefferson County. After hearing testimony from the parties and
the child's paternal grandfather, Family Court, among other
things, found that the mother's relocation constituted a change
                              -3-                520299

in circumstances and, further, that the child's best interests
would be served by continuing joint legal custody with primary
physical custody to the father and specified periods of
visitation to the mother. The mother now appeals, contending
only that she was denied the effective assistance of counsel.

      "A finding of ineffective assistance of counsel requires
that the proponent demonstrate that he or she was deprived of
reasonably competent and, thus, meaningful representation"
(Matter of Robinson v Bick, 123 AD3d 1242, 1242 [2014] [internal
quotation marks, brackets and citations omitted]; see Matter of
Heater v Peppin, 92 AD3d 1169, 1169 [2012]). Counsel's
representation need not be perfect (see People v Gokey, 134 AD3d
1246, 1247 [2015], lv denied ___ NY3d ___ [May 9, 2016]) and, as
"[i]t is not the role of this Court to second-guess counsel's
trial strategy or tactics" (Matter of Bella FF. [Margaret
GG.–James HH.], 130 AD3d 1187, 1190 [2015] [internal quotation
marks and citation omitted]), a party seeking to prevail on an
ineffective assistance of counsel claim must do something more
than engage in hindsight speculation as to the viability of
counsel's strategy (see Matter of Alexisana PP. [Beverly PP.],
136 AD3d 1170, 1172-1173 [2016]).

      Initially, to the extent that the mother faults counsel for
failing to amend or file certain pleadings and, further, for
consenting to the joinder of the father's July 2014 modification
petition with the previously filed petitions for purposes of the
underlying hearing, we find the mother's arguments to be
unpersuasive. The record reflects that counsel entered a general
denial as to the father's April 2014 petition, and Family Court,
in an effort to expedite these proceedings, urged the parties to
"use [their] judgment" with respect to the filing of additional
pleadings – particularly in view of the fact that all parties
were "on notice" of the then recent allegations made by the
mother, as well as the need to address the relocation issue.
Additionally, when questioned as to the possibility of "merging"
the father's July 2014 petition with the matters scheduled for
the fact-finding hearing, counsel indicated that he was prepared
to proceed. Inasmuch as all relevant issues were fully explored
at the ensuing hearing, we find no basis for concluding that
counsel's performance was deficient in this regard (see Matter of
                              -4-                520299

Shangraw v Shangraw, 61 AD3d 1302, 1304 [2009]). We reach a
similar conclusion with respect to counsel's alleged shortcomings
in terms of conducting pretrial discovery. Although the mother
chastises counsel for failing to subpoena certain child
protective services records, counsel may well have made a
tactical decision that, in light of the mother's admission that
she previously had been under the supervision of the local
department of social services, production of such records would
not reflect favorably upon his client (see Matter of Bonneau v
Bonneau, 97 AD3d 917, 918 [2012], lv denied 19 NY3d 815 [2012];
Matter of Hurlburt v Behr, 70 AD3d 1266, 1267-1268 [2010], lv
dismissed 15 NY3d 943 [2010]).

      As for counsel's performance at the hearing, it is well
settled that counsel's decision to forgo an opening statement "is
not necessarily indicative of ineffective legal representation"
(People v Aiken, 45 NY2d 394, 400 [1978]; see People v Rose, 307
AD2d 270, 271 [2003]; compare Matter of Jaikob O. [William O.],
88 AD3d 1075, 1077 [2011]). Similarly, "the failure to call
particular witnesses does not necessarily constitute ineffective
assistance of counsel – particularly where the record fails to
reflect that the desired testimony would have been favorable"
(Matter of Ysabel M. [Ysdirabellinna L.–Elvis M.], 137 AD3d 1502,
1505 [2016] [internal quotation marks, ellipsis and citations
omitted]; see Matter of Thompson v Gibeault, 305 AD2d 873, 875
[2003]). The mother's further assertions – that counsel was
unprepared for the hearing, failed to effectively cross-examine
the father, misapplied the law governing the mother's relocation
request and neglected to elicit sufficient information regarding
the alleged economic necessity for the move – are equally
unavailing. Our review of the record confirms that counsel
conducted a vigorous cross-examination of the father
(particularly with respect to the father's exercise of his
visitation rights under the prior order and the injuries that the
child sustained while in his care), raised appropriate objections
and otherwise made a cogent presentation of the mother's request
for relocation. In this regard, while the mother's testimony as
to the economic necessity for the move and the precise manner in
which such move was in the child's best interests indeed lacked a
certain measure of specificity, counsel may well have made a
tactical decision not to dwell upon these matters – particularly
                              -5-                  520299

if close scrutiny of those issues would not have benefitted the
mother. The remaining deficiencies cited by the mother are
equally meritless and, as we are otherwise satisfied that the
mother received meaningful representation, her ineffective
assistance of counsel claim must fail.

      Finally, although not directly raised by the mother in her
brief, with agree with the father and the attorney for the child
that the mother's unilateral relocation, "which significantly
increased the visitation distance between [the father] and the
child" (Matter of Gregio v Rifenburg, 3 AD3d 830, 832 [2004]) and
effectively rendered the father's midweek visitations with the
child impossible, constituted a change in circumstances, thereby
triggering a best interests inquiry by Family Court. Further,
upon due consideration of all of the relevant factors, we are
satisfied that the best interests of the child warranted granting
the father primary physical custody. Accordingly, Family Court's
order is affirmed.

     Peters, P.J., McCarthy, Lynch and Devine, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court